     Case 3:18-cv-00939-SHR-EB Document 82 Filed 02/26/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
VINCENT HARVEY and                 :
RICHARD HAWKINS,                   :
        Plaintiffs                 :
                                   :            No. 3:18-cv-939
          v.                       :
                                   :            (Judge Rambo)
CO1 D. CLINE, et al.,              :
          Defendants               :

                              ORDER
     AND NOW, on this 26th day of February 2021, for the reasons set forth in

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion for summary judgment (Doc. No. 75) is
          GRANTED IN PART and DENIED IN PART, as follows:

          a.    The motion (Doc. No. 75) is GRANTED with respect to: (1)
                Plaintiffs’ § 1983 claims against Defendant DOC; (2) Plaintiffs’
                § 1983 claims against Defendant Ferguson; (3) Plaintiff
                Hawkins’ § 1983 Eighth Amendment claims against Defendant
                Cline; (4) Plaintiffs’ Fourteenth Amendment due process claims
                concerning the loss of property; and (4) Plaintiffs’ § 1983 civil
                conspiracy claims against Defendants, and the Clerk of Court is
                directed to defer the entry of judgment in favor of Defendants on
                these claims until the conclusion of the above-captioned
                proceedings;

          b.    The motion (Doc. No. 75) is DENIED WITHOUT
                PREJUDICE with respect to (1) Plaintiffs’ First Amendment
                retaliation claims; and (2) Plaintiffs’ state law claims against
                Defendants;

          c.    The motion (Doc. No. 75) is DENIED with respect to Plaintiff
                Harvey’s § 1983 Eighth Amendment claims regarding failure to
                protect and denial of medical care against Defendant Cline; and
Case 3:18-cv-00939-SHR-EB Document 82 Filed 02/26/21 Page 2 of 2




2.   Defendants may file, within thirty (30) days of the date of this Order, a
     second motion for summary judgment addressing Plaintiffs’ First
     Amendment retaliation claims, as well as Plaintiff’s state law claims
     against Defendants.

                                      s/ Sylvia H. Rambo
                                      United States District Judge




                                  2
